ACCEPTED
                                                                                             01-15-00390-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       7/20/2015 12:22:31 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                         IN THE COURT OF APPEALS
                     FOR THE FIRST APPELLATE DISTRICT
                                                           FILED IN
                                                    1st COURT OF APPEALS
                              NO. 01-15-00390-CV        HOUSTON, TEXAS
                                                    7/20/2015 12:22:31 PM
                                                    CHRISTOPHER A. PRINE
             JOHN T.   PRESTON and C CHANGE INVESTMENTS,    LLC
                                                             Clerk
                                                                              Appellants
                                             v.

             EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ
                                                          Appellees

              APPELLEES’ SECOND UNOPPOSED MOTION
         FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEFS

        Appellees Emjo Investments, Ltd. and H.J. von der Goltz file this Second

Unopposed Motion for Extension of Time to File Appellees’ Briefs under the

authority of Texas Rule of Appellate Procedure 10.5(b) and would respectfully

show the following:

        1.      This is an accelerated appeal from an order of the 215th Judicial

District Court entered November 17, 2014, denying the Special Appearances of

John T. Preston and C Change Investments, LLC.

        2.      Preston and C Change filed separate opening briefs on June 12, 2015.

        3.      Appellees’ responsive briefs are due to be filed on or before July 22,

2015.

        4.      This motion seeks an extension of time of 5 days, up to and including

July 27, 2015, to file Appellees’ responsive briefs.

        5.      This is Appellees’ second request for an extension to file their briefs.
      6.     Counsel for Appellees seeks this deadline to accommodate her

workload, including new matters that have demanded immediate attention and the

following matter:

              Cause No. 2014-53760; Piping Technology & Products, Inc. v.
               Gopikrishna P. Doraiswamy and Rilco Manufacturing Co., Inc.; in
               the 333rd Judicial District Court (on trial docket beginning August
               3, 2015); and

      Wherefore Appellees Emjo Investments, Ltd. and H.J. von der Goltz

respectfully request that the Court extend the time for them to file their responsive

briefs by 5 days, up to and including July 27, 2015.


                                             Respectfully submitted,

                                             ELLISON & KELLER, P.C.

                                             /s/Kelley M. Keller
                                             By: Kelley M. Keller
                                             State Bar No. 11198240
                                             5120 Woodway, Suite 6019
                                             Houston, Texas 77056
                                             Telephone: 713-266-8200
                                             Facsimile: 713-266-8201
                                             kkeller@ellison-keller.com

                                             Attorneys for Appellees




                                        2
                          CERTIFICATE OF CONFERENCE

      I, Kelley M. Keller, certify that on July 20, 2015, I conferred with counsel
for the Appellants regarding the briefing schedule in this appeal. Counsel for
Appellants does not oppose the relief sought in this motion.

                                                  /s/Kelley M, Keller
                                                  Kelley M. Keller

                              CERTIFICATE OF SERVICE

      A true and correct copy of this Appellees’ Second Unopposed Motion for
Extension of Time to File Appellees’ Briefs has been forwarded to all counsel of
record on July 20, 2015, via email and/or eservice as follows:

Asher Griffin                                  Jane Langdell Robinson
Chris Sileo                                    Jamie Aycock
Sean Flammer                                   AHMAD. ZAVITSANOS, ANAIPAKOS, ALAVI &
SCOTT, DOUGLASS & MCCONNICO, LLP                MENSING P.C.
600 Congress Ave., Ste 1500                    3460 One Houston Center
Austin, Texas 78701-2589                       1221 McKinney Street
Facsimile: 512-474-0731                        Houston. Texas 77010
agriffin@scottdoug.com                         Facsimile: 713-658-0062
                                               sgorman@azalaw.com
Attorneys for Defendants                       jrobinson@azalaw.com
Chalsys Capital Partners, Meliora Energy       jamieaycock@azalaw.com
Technologies, S.a.r.L, and Sonia Lo
                                               Attorneys for Appellant Christoph Henkel
F. Eric Fryar
Matthew Buschi
Christina Richardson
FRYAR LAW FIRM, P.C.
912 Prairie, Suite 100
Houston, Texas 77002-3145
Facsimile: 281-605-1888
eric@fryarlawfirm.com

Attorneys for all Intervenors/Plaintiffs


                                                  /s/Kelley M. Keller
                                                  Kelley M. Keller


                                           3